


110 HRES 723 EH: Providing for the expenses of the select

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 723
		In the House of Representatives, U.
		  S.,
		
			October 10, 2007
		
		RESOLUTION
		Providing for the expenses of the select
		  committee established under House Resolution 611.
	
	
		1.Expenses of Select
			 Committee
			(a)Payment of
			 ExpensesThere shall be paid
			 out of the applicable accounts of the House of Representatives not more than
			 $300,000 for the expenses of the select committee established under House
			 Resolution 611, as agreed to August, 3, 2007 (hereafter referred to as the
			 select committee).
			(b)ConsultantsThe
			 select committee shall be treated as a standing committee of the House for
			 purposes of section 202(i) of the Legislative Reorganization Act of 1946 (2
			 U.S.C. 72a(i)).
			(c)VouchersPayments under this resolution shall be
			 made on vouchers authorized by the select committee, signed by the chairman of
			 such committee, and approved in the manner directed by the Committee on House
			 Administration.
			(d)RegulationsAmounts
			 made available under this resolution shall be expended in accordance with
			 regulations prescribed by the Committee on House Administration.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
